Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 1 of 23




                                  Exhibit 3


     Relevant portions of the deposition testimony of
        Laura Neal, taken on December 15, 2020
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 2 of 23
Deposition of Laura Neal                                      Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1                           UNITED STATES DISTRICT COURT
   2                       FOR THE SOUTHERN DISTRICT OF FLORIDA
   3                                             --oOo--
   4      HANK HANEY and
          HANK HANEY MEDIA, LLC,
   5

                                    Plaintiffs,
   6

          vs.                                                        Case No.
   7                                                                 0:19-cv-63108-RAR
          PGA TOUR, INC.,
   8

                                    Defendant.
   9      _____________________________/
 10
 11
 12                                        CONFIDENTIAL
 13
 14
 15                   VIDEO-RECORDED DEPOSITION OF LAURA NEAL
 16                             TUESDAY, DECEMBER 15, 2020
 17
 18
 19
 20
 21       Reported by:
 22       Anrae Wimberley, CSR No. 7778
 23       Job No.            6177
 24
 25


                                    215-341-3616 transcripts@everestdepo.com
                                           Everest Court Reporting LLC                                      Page: 1
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 3 of 23
Deposition of Laura Neal                                  Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1      social channels.           And I try to keep up with it, yes.
   2                Q.     Can you identify for me any of the top
   3      five finishers, other than Ms. Lee, in the
   4      tournament right after the broadcast?
   5                A.     I don't remember who finished in the --
   6      that year, I don't remember who was in the top five.
   7                Q.     Can you tell me who are in the top five
   8      standing rankings this year?
   9                A.     I don't have that memorized, no, sir.
 10                 Q.     Do you think it's disrespectful for a
 11       senior member of the PGA not to know who the leaders
 12       of the LPGA are?
 13                 A.     No, I don't think it's disrespectful.
 14                 Q.     With whom at the LPGA did you have any
 15       conversations about Mr. Haney's broadcast between
 16       May 29th and the time he was suspended?
 17                 A.     I don't believe I had any conversations
 18       with the LPGA.
 19                 Q.     You didn't reach out to the LPGA to find
 20       out how the LPGA was feeling about the broadcast; is
 21       that your testimony?
 22                 A.     I did not.        I don't remember doing so, no.
 23                 Q.     Who's your counterpart at the LPGA?
 24                 A.     I work with Roberta Bowman, for the most
 25       part.

                                215-341-3616 transcripts@everestdepo.com
                                       Everest Court Reporting LLC                                     Page: 33
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 4 of 23
Deposition of Laura Neal                                    Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1                Q.     Incidentally, do you know if the PGA Tour
   2      has written policies with regard to programming
   3      standards?
   4                A.     I assume so, but I don't know.
   5                Q.     You've never seen such policies?
   6                A.     I don't think so, no.
   7                Q.     Given your job, if there were programming
   8      standards in writing, do you think you would have
   9      seen them?
 10                 A.     I'm sorry.          You broke up a little bit.                             Do
 11       I think I would have seen them?
 12                 Q.     Yes.
 13                 A.     Maybe.      I don't know.
 14                 Q.     Why do you think there are written
 15       programming standards?
 16                 A.     Well, I would assume there are -- between
 17       two organizations entering a partnership, there's
 18       some rules of the road when we assign our name to a
 19       network.
 20                 Q.     Other than that assumption, is there any
 21       basis for you to believe there are those rules of
 22       the road?
 23                 A.     No.
 24                 Q.     Are you aware that Commissioner Monahan
 25       says that, as far as he knows, there are no written

                                  215-341-3616 transcripts@everestdepo.com
                                         Everest Court Reporting LLC                                     Page: 45
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 5 of 23
Deposition of Laura Neal                                    Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1      policies with regard to programming standards?
   2                A.     No, I'm -- no.
   3                Q.     You certainly have never seen any written
   4      programming standards; correct?
   5                A.     No.
   6                Q.     I apologize.            Did you say that Luis -- not
   7      even going to try to pronounce his last name.                                         Can
   8      you tell me to whom he reports?
   9                A.     To Rick Anderson.
 10                 Q.     Are you aware that on May 30th, Luis asked
 11       Mr. Monahan to call Scott Greenstein about this
 12       matter?
 13                 A.     Yes.
 14                 Q.     How are you aware of that?
 15                 A.     Luis told me.
 16                 Q.     Before or after?
 17                 A.     I don't remember.                 Probably before, but I
 18       don't remember specifically.
 19                 Q.     What did he say?
 20                 A.     That he was going to have Jay talk
 21       directly to convey our disappointment and discuss
 22       what the next steps were.
 23                 Q.     Are you aware that by then, Mr. Monahan
 24       had decided that Mr. Haney had to be terminated?
 25                 A.     I believe he replied to an e-mail and

                                  215-341-3616 transcripts@everestdepo.com
                                         Everest Court Reporting LLC                                     Page: 46
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 6 of 23
Deposition of Laura Neal                                  Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1                Q.     It doesn't operate Sirius; correct?
   2                A.     Correct.
   3                Q.     Does the PGA have any oversight on items,
   4      such as talent?
   5                A.     I don't know.
   6                Q.     Are you aware of any such oversight?
   7                A.     I'm not.
   8                Q.     Does any member of the PGA Tour sit on the
   9      Sirius board?
 10                 A.     I don't know.
 11                 Q.     Does the PGA Tour have any investment in
 12       Sirius, financial?
 13                 A.     I don't know.
 14                 Q.     Does the PGA have any process by which it
 15       becomes involved or approves new talent on Sirius?
 16                 A.     I don't know.
 17                 Q.     Does it have any process by which it gets
 18       involved in approving or opining about new shows?
 19                 A.     I don't know.
 20                 Q.     You're not aware of the PGA Tour ever
 21       providing standards of appropriateness for broadcast
 22       to Sirius; correct?
 23                 A.     I'm not aware, no.
 24                 Q.     Are you aware of the PGA ever becoming
 25       involved, other than in the Haney situation, with

                                215-341-3616 transcripts@everestdepo.com
                                       Everest Court Reporting LLC                                     Page: 54
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 7 of 23
Deposition of Laura Neal                                    Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1      governance issues; set goals, compensation,
   2      et cetera.
   3                Q.     And how is the Policy Board comprised?
   4                A.     There's independent directors and
   5      members -- player directors that are nominated from
   6      the player advisory committee.
   7                Q.     Who makes the actual appointments to the
   8      Policy Board?
   9                A.     I don't know how that works.
 10                 Q.     Do you know whether the PGA Tour has any
 11       right either to recommend or block any particular
 12       player from being on the PGA Tour Policy Board?
 13                 A.     I don't know.             They're elected by their
 14       peers, so I don't know how that would happen.
 15                 Q.     Do you have Exhibit 24 in front of you?
 16                 A.     24?
 17                 Q.     Yes.
 18                 A.     Yes.
 19                 Q.     Do you see, on the top of that, there's a
 20       statement from Rex Chapman saying that his friend's
 21       parents had died from COVID and COVID-related issues
 22       and that his parents are in and out of the hospital
 23       and that one of his kids had "tested positive for
 24       COVID today"?
 25                 A.     Um-hum.       Yes.

                                  215-341-3616 transcripts@everestdepo.com
                                         Everest Court Reporting LLC                                   Page: 130
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 8 of 23
Deposition of Laura Neal                                    Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1                Q.     Who is Rex Chapman?
   2                A.     Former football player who has -- he's a
   3      social influencer, I might say is the best way to
   4      describe him now.
   5                Q.     Then he said, "Forgive me if I'm upset
   6      over 200,000 dead when the President told us 6
   7      months ago we would be down to 0 cases 'in a few
   8      days'."
   9                       Do you see that?
 10                 A.     Yes.
 11                 Q.     When is the first time you saw that
 12       statement?
 13                 A.     I don't know the date.                      It was fairly
 14       quickly after Kevin responded to it.
 15                 Q.     "Kevin" is Kevin Kisner?
 16                 A.     Correct.
 17                 Q.     His response was "Guess they can't follow
 18       the guidelines"?
 19                 A.     Um-hum.       Yes.
 20                 Q.     Was there a lot of social media outcry
 21       regarding the lack of sensitivity of Mr. Kisner's
 22       statement?
 23                 A.     It was definitely a hot topic, yes.
 24                 Q.     Did you have any recommendations about
 25       what to do with regard to Mr. Kisner and his

                                  215-341-3616 transcripts@everestdepo.com
                                         Everest Court Reporting LLC                                   Page: 131
                                     CONFIDENTIAL
   Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 9 of 23
Deposition of Laura Neal                                   Hank Haney & Hank Haney Media, LLC v. PGA Tour, Inc.


   1                A.     Oh, gosh.        Is it Butler Melnyk?                       I can't
   2      remember who I spoke to.
   3                Q.     Has Mr. Kisner's time on the Policy Board
   4      been uninterrupted?
   5                A.     As far as I know, yes, no interruptions.
   6                Q.     So he was not disciplined for his
   7      statement?
   8                A.     I don't know.
   9                Q.     If he had been, would you know it?
 10                 A.     Not necessarily.
 11                 Q.     Did you think he should be disciplined for
 12       his statement?
 13                 MR. DAVIS:      Objection; calls for speculation,
 14       lack of predicate.
 15                 THE WITNESS:        I don't have an opinion on
 16       whether he should or not.
 17       BY MR. GINSBERG:
 18                 Q.     Did you do anything to learn the number of
 19       social media hits and what the comments were about
 20       his statement?
 21                 A.     I don't remember if we requested a social
 22       listening report.             I don't remember.                    I think the
 23       fact that he apologized and it died down after that
 24       and it was a weekend might have had something to do
 25       with it, but I don't remember specifically.

                                 215-341-3616 transcripts@everestdepo.com
                                        Everest Court Reporting LLC                                   Page: 135
Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 10 of 23




                                 Exhibit 3-1


           Exhibit 24 to the deposition testimony of
           Laura Neal, taken on December 15, 2020
Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 11 of 23
                Rex Chapman~                 0 @RexChapm ... • 9h
                My friends parents have died from Covid &
                Covid related issues. My parents are in &
                out of the hospital. One of my kids tested
                positive for Covid today.

                Forgive me if I'm upset over 200,000 dead
                when the President told us 6-months ago
                we would be down to O cases "in a few
                days."
                01 ,148         t_l, 5,411       C)38.9K


                Kevin Kisner O @K_Kisner • 3h                                    ••·
                Guess they can't follow the guidelines
                0187            t_l,67           C) 916            ~
                                                                   24
                                                          Neal 12/15/2020 A.W.         Twitter
Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 12 of 23




                                 Exhibit 3-2


           Exhibit 25 to the deposition testimony of
           Laura Neal, taken on December 15, 2020
01203Case
     24141 0:19-cv-63108-RAR                     56789ÿ58
                                       Document 87-3     96ÿon
                                                        Entered  86ÿFLSD
                                                                      ÿ8969Docket
                                                                            8876ÿ6 05/03/2021 Page 13 of 23



      !"#$%ÿ'()*)+!,$"ÿ-)%ÿ!#"$#"!.!/$ÿ%$0'%1                                                                              25
                                                                                                                  Neal 12/15/2020 A.W.

    W3:@3BK39ÿCXYÿXZXZ
    [=ÿ].'--YÿIQHRSTUNMSL
        ^ÿ_`abcdef

      gHUhÿSi




        23456ÿ258639ÿ:;<=8ÿ>58ÿ8>?@ÿA9?Bÿ@>3ÿCD@>ÿ@33ÿEF956Gÿ@>3ÿH96?;EÿI<;B39ÿJ645@<@5?6<;ÿ:93836@3EÿK=ÿL<8@39M<9ENÿO23=F9
        2><B<9PIQHÿRSTUV

    56789ÿ5896ÿ ÿ86jÿÿ9ÿ89 69 8876ÿ6 ÿ j6ÿ9ÿ8ÿ6j8ÿkÿldmno0ÿ66jÿj6  
    pq 86ÿ8ÿ989rÿnÿ j6ÿÿ66 ÿ69ÿnÿj88986jÿ6ÿ6 ÿ6s68696ÿÿ 89ÿ9jÿ ÿ66jÿkt
     9tÿj89ÿ6ÿ 9j68ÿnÿÿ9ÿ8ÿ6 trÿkÿnÿ689tÿ6s686jÿÿuj669ÿnÿ86ÿ
    f6sÿl  9ÿ9jÿ9t96ÿ66ÿ ÿ ÿÿktÿtÿ69rvÿ5896ÿ 8j
    c6ÿ̀abÿcdefÿ8 6jÿÿ669ÿ9ÿ6ÿ898j69
                                                                                               PGATOUR-0002707
22 296 24141212042678989686896988766                                                  02
01203Case
     24141 0:19-cv-63108-RAR                     56789ÿ58
                                       Document 87-3     96ÿon
                                                        Entered  86ÿFLSD
                                                                      ÿ8969Docket
                                                                            8876ÿ6 05/03/2021 Page 14 of 23
    E06ÿ9$ÿ567891ÿ69ÿ8ÿ989ÿÿ(6ÿ(ÿ$8 8989ÿ9$ÿÿÿ 6ÿ#8ÿ6 ÿ$ÿ9
     66ÿ6ÿ9 6ÿÿÿÿÿ 98 89*ÿ(ÿÿ8ÿ876ÿÿ6ÿ 89ÿ9$ÿ98'ÿ06ÿ66
    6 6$ÿÿ66ÿ56789ÿ6ÿ96 8ÿÿ6ÿ8 89ÿ9$ÿ 76ÿ896ÿ69ÿÿ8ÿ$86'ÿ06ÿ8ÿ 76ÿ9
    6ÿ(8ÿ69ÿ9ÿ6ÿ 6F
    5896ÿ6ÿ6 6$ÿÿÿ566ÿ7  9*ÿÿÿ5896Gÿ889 ÿ66ÿ ÿ$866$ÿH06G6ÿ89ÿÿ89$
    9ÿ9$ÿGÿ6*Hÿ7  9ÿ666$


            ÿ6ÿ8ÿ!"896ÿÿ#6ÿ6 6$ÿ
           ÿ76ÿÿ9$ÿÿÿÿ9ÿÿ6ÿ 6ÿÿ9ÿ%8ÿ9$ÿ&86ÿ9$ÿ 6ÿ'ÿÿ 'ÿ( 
           %66ÿ) ( 69*ÿ% '96ÿ+6 *ÿ9$ÿ+676ÿ,6 ÿ-.5/ÿ(66ÿ6ÿ0616ÿ89ÿÿ89$ÿ9
           9$ÿ1ÿ623
           4ÿ566ÿ7  98 ÿ-!5667  9/ÿ+66(6ÿ0*ÿ4141


     9:;<=:>ÿ=@ÿ=ABCÿC=@9D
                                AIJKLIJKMN
                                OPQRSÿORUSPVÿWXYPUÿZRV[RPÿ\Sÿ]\^ÿ_`ÿRSÿa\bS[ÿcÿXdÿefgaÿhiXWjR\SUiRj


                                AIJKLIJKMN
                                OPQRSÿORUSPVÿZRV[RPUÿ]\^ÿkÿRSÿa\bS[ÿcÿXdÿefgaÿhiXWjR\SUiRj


                                AIJKLIJKMN
                                OPQRSÿORUSPVlUÿUdXVdUÿUdV\SmÿXdÿefgaÿhiXWjR\SUiRj


                                BnMopqIorN
                                OPQRSÿORUSPVÿ\SÿdiPÿSPsÿt\VWXdÿ\tÿdiPÿefgaÿhiXWjR\SUiRj


                                AIJKLIJKMN
                                OPQRSÿORUSPVÿZRV[RPUÿ]\^ÿ_uÿRSÿa\bS[ÿcÿXdÿvwxÿhiXWjR\SPGATOUR-0002708
                                                                                      UiRj
22 296 24141212042678989686896988766                                  42
01203Case
     24141 0:19-cv-63108-RAR                     56789ÿ58
                                       Document 87-3     96ÿon
                                                        Entered  86ÿFLSD
                                                                      ÿ8969Docket
                                                                            8876ÿ6 05/03/2021 Page 15 of 23



                                                          !"#ÿ%"&'




                                                                                    PGATOUR-0002709
22 296 24141212042678989686896988766                                  2
Case 0:19-cv-63108-RAR Document 87-3 Entered on FLSD Docket 05/03/2021 Page 16 of 23




                                 Exhibit 3-3


           Exhibit 26 to the deposition testimony of
           Laura Neal, taken on December 15, 2020
     Case
12/1/2020    0:19-cv-63108-RAR           Document
                      Was what Kelly Tilghman said about87-3     Entered
                                                         Tiger Woods         on FLSD
                                                                     racist? What's      Docket
                                                                                    YOUR opinion?    05/03/2021
                                                                                                  - The                    Page
                                                                                                        Virginian-Pilot - The       17 of 23
                                                                                                                              Virginian-Pilot


  --   SE C T I ONS
                                                                                                 SUBSCRIBE
                                                                                             4 weeks for only 99¢
                                                                                                                                    LOG IN



                                                    TRIAL OFFER | 4 weeks for 99¢


    Virginia Beach developer                                   Following June protests,                                  Dozens of dead an
    Bruce Thompson                                             new owners of Portsmouth                                  were found in a Vir
    permanently closes sectio…                                 Chick-ﬁl-A aim to restore…                                Beach woman’s fre   >

                                                                   ADVERTISEMENT




          C OMMUNI T Y BLOG S




        Was what Kelly Tilghman said about
        Tiger Woods racist? What's YOUR
        opinion?
                                                          By JANE MASSEY
                                                THE VIRGINIAN-PILOT | JAN 11, 2008

                                                                W       11      r+



        The Golf Channel (TGC) co-anchors, Kelly Tilghman and Nick Faldo were
        joking on-air last Friday (1/4/'08) about the challenges the PGA players have in
        beating Tiger Woods. Faldo kidded that, "Maybe they should just gang up on him
        for a while." Kelly laughed and said, "... lynch him in a back alley."

        For that follow up to Nick's statement, Tilghman has been suspended
        for two weeks. She's also having to listen to remarks from the all-knowing
        authority on what's racist, Mr. Al Sharpton. Her thoughts on this whole thing must
        be along the lines of: YOU'VE GOT TO BE KIDDING ME!



                                                                                                                        26
                                                                                                               Neal 12/15/2020 A.W.
https://www.pilotonline.com/blogs/article_019e0b98-7877-5e15-bfb7-e1ba260b8920.html                                                             1/7
     Case
12/1/2020    0:19-cv-63108-RAR           Document
                      Was what Kelly Tilghman said about87-3     Entered
                                                         Tiger Woods         on FLSD
                                                                     racist? What's      Docket
                                                                                    YOUR opinion?    05/03/2021
                                                                                                  - The                    Page
                                                                                                        Virginian-Pilot - The       18 of 23
                                                                                                                              Virginian-Pilot

                                                                   ADVERTISEMENT




                                                                  Advertisement




        I participate on TGC's discussion boards on their web site, and quite a few
        of the posters there think Kelly's going to be history because of the statement - or, at
        least they hope so. There has been a lot of discussion about her not being
        professional enough, and not being good at the play by play analysis that's part of
        her job. I'm guessing many of those people are thrilled that she misspoke.

        As for me, I like her. She makes me laugh with her colorful chit chat with
        Nick Faldo, and I have no problem with her analysis and on-air coverage of events.
        It's always of interest to hear a woman's perspective on the pro tournaments and the
        players. From what I'm reading from Tiger fans, they're taking Kelly's side in
        thinking she meant nothing mean-spirited. These people would be jumping up and
https://www.pilotonline.com/blogs/article_019e0b98-7877-5e15-bfb7-e1ba260b8920.html                                                             2/7
     Case
12/1/2020    0:19-cv-63108-RAR           Document
                      Was what Kelly Tilghman said about87-3     Entered
                                                         Tiger Woods         on FLSD
                                                                     racist? What's      Docket
                                                                                    YOUR opinion?    05/03/2021
                                                                                                  - The                    Page
                                                                                                        Virginian-Pilot - The       19 of 23
                                                                                                                              Virginian-Pilot

        down (and I'm one of them) if they thought she was slammin' their guy in any way.
        They aren't. They seem to think Tiger is too smart and has too big of a sense of
        humor himself to get crazy over this incident.




        It took The Golf Channel nearly a week to make the decision to suspend
        her; and, that came even after Tiger Woods said he had no problem with her
        comment. He said she was a good friend and that he knew she meant nothing by
        that statement.


             LATEST COMMUNITY BLOGS                                              Of course, everyone who
                                                                                 dislikes her, anyway, is up in
             Photoblogging Beloﬀ | A                                             arms and shouting 'racism' over her
             Photoblog Ends                                                      using the word 'lynch'. I'm having a
             J U L 31, 2018
                                                                                 good laugh at the people who
                                                                                 normally think Al Sharpton is totally
             Photoblogging Beloﬀ | Today
             is a good day for an Art                                            off base, aligning themselves with
             installation … at our Lesner                                        him on this situation.
             Bridge
             J U L 25, 2018




             Waggin’ Tails l Time to Clear the
             Shelters!
             J U L 20, 2018




             Waggin' Tails l The Story of
             Fudge
             J U L 17, 2018




             Waggin' Tails l Dog Days
             J U L 13, 2018




                                                                   ADVERTISING




https://www.pilotonline.com/blogs/article_019e0b98-7877-5e15-bfb7-e1ba260b8920.html                                                             3/7
     Case
12/1/2020    0:19-cv-63108-RAR           Document
                      Was what Kelly Tilghman said about87-3     Entered
                                                         Tiger Woods         on FLSD
                                                                     racist? What's      Docket
                                                                                    YOUR opinion?    05/03/2021
                                                                                                  - The                    Page
                                                                                                        Virginian-Pilot - The       20 of 23
                                                                                                                              Virginian-Pilot




        We have really come too far down that politically correct avenue, don't
        you think, when we can't even utter certain words any more; and, we're not talking
        about obscene words, either. I know what happened - she was joking around with
        Faldo and she just grabbed the first word that popped in her head. She could just as
        easily have said, "... beat him up in a back alley, " or, " ...take him out in a back
        alley," or, used any other term for ganging up on someone and whipping them.

        It was a plain and simple cave in by The Golf Channel, in my opinion. If
        they'd been suffiently outraged at what she said, they'd have suspended her
        immediately, enstead of waiting nearly 6 full days. They waited to see how the wind
        was blowing before jumping in, and that's my main problem with the suspension -
        well, that, and the fact that her comment didn't deserve the attention it's received.



        If Tiger Woods isn't offended by a joke that a friend of his made,
        regardless of whether it was on-air or not, The Golf Channel should have had the
        guts to stand behind her.

        What's your take? Do you think Kelly deserves to be side-lined for 2 weeks?
        Some people are even suggesting that TGC may fire her. Let me hear from you and
        I'll post your comments. Email me at golfbythecupful@att.net or use the
        'Comment' button.




        Jane Massey


        I'm a long time rotten golfer who visits the keyboard too much and the driving range and practice green too
https://www.pilotonline.com/blogs/article_019e0b98-7877-5e15-bfb7-e1ba260b8920.html                                                             4/7
     Case
12/1/2020    0:19-cv-63108-RAR           Document
                      Was what Kelly Tilghman said about87-3     Entered
                                                         Tiger Woods         on FLSD
                                                                     racist? What's      Docket
                                                                                    YOUR opinion?    05/03/2021
                                                                                                  - The                    Page
                                                                                                        Virginian-Pilot - The       21 of 23
                                                                                                                              Virginian-Pilot
        I m a long-time rotten golfer who visits the keyboard too much and the driving range and practice green too
        little. I'm the wife to THE MR., a mother, a grandmother and a forever Neil Diamond fan. Life is good!
        janemassey@live.com




    Justine Bateman, 54, Sends Fans Wild As She Flaunts Age-
    Defying Figure
    WOR D SA | SPONSORED




    Most Popular Dog Breeds By State: California's Is Unusual
    T H E D E LI T E | SPONSORED




    Michael Oher Tells A Whole Different Story About 'The Blind
    Side'
    G AME D AY NE WS | SPONSORED


     Super Thick Cashmere Wool Leggings. Make Your Legs Look Slender and Keep Warm in Winter.                                               ....

     Netflix Cancellations And Renewals: Effective Immediately
                                                                      SWE
                                                                      T HED
                                                                          ETE LI
                                                                              IETC EAT
                                                                                     . CH
                                                                                        OMY | |SP
                                                                                                SPONSOR
                                                                                                   ONSORE EDD
                                                                                                                                           I...
         PI LOT ONLI NE . C OM

     Former Norfolk prosecutor gets 10 years in prison for trying to lure teen online
         PI LOT ONLI NE . C OM

     Man shot to death while traveling in car on I-264, police say
                                                                       By SALEEN
                                                                          JANE HARPER
                                                                                 MARTIN


       CHICAGO TRIBUNE


    An apology to Donald Trump, from the ‘fake news’ media


    Make every meal an occasion to celebrate.
    SUB-Z E R O, WOLF, AND C OVE | SPONSORED




    30 Rare Pics Of Princess Diana You Probably Have Never Seen
    C AR NOVE LS | SPONSORED



https://www.pilotonline.com/blogs/article_019e0b98-7877-5e15-bfb7-e1ba260b8920.html                                                                5/7
     Case
12/1/2020     0:19-cv-63108-RAR           Document
                       Was what Kelly Tilghman said about87-3     Entered
                                                          Tiger Woods         on FLSD
                                                                      racist? What's      Docket
                                                                                     YOUR opinion?    05/03/2021
                                                                                                   - The                    Page
                                                                                                         Virginian-Pilot - The       22 of 23
                                                                                                                               Virginian-Pilot



         PI LOT ONLI NE . C OM

     Virginia Beach man returns to ‘90 Day Fiancé’ after finding love abroad
         PI LOT ONLI NE . C OM

     Woman found dead in Virginia Beach home, police investigating homicide
                                                                       By MARGARET
                                                                          SALEEN MARTIN
                                                                                   MATRAY




   You May Like                                                                                                     Sponsored Links by Taboola



   The Israeli-made face mask Everyone Is Talking About in the US
   The Jerusalem Post




   These Maps Make Us Look At Things Differently
   Explored Planet




   25 Worst Movies Ever, According To Rotten Tomatoes
   Post Fun




   Outdated Home Trends That We Hope Never Come Back
   Elle Decor




        MOST READ • NEWS
                                                                                                                                        >
          E D UC AT I ON

        Isle of Wight County schools delay youngest students’ return to in-person learning ﬁve
        days a week
        DE C 1, 2020



          H E ALT H & ME D I C I NE

        Poquoson nursing home sees number of coronavirus cases triple within a week
        DE C 1, 2020



          E NVI R ONME NT

        Controversial power line across James River had no better alternative, Corps of
        Engineers review says
        DE C 1, 2020


https://www.pilotonline.com/blogs/article_019e0b98-7877-5e15-bfb7-e1ba260b8920.html                                                              6/7
     Case
12/1/2020    0:19-cv-63108-RAR           Document
                      Was what Kelly Tilghman said about87-3     Entered
                                                         Tiger Woods         on FLSD
                                                                     racist? What's      Docket
                                                                                    YOUR opinion?    05/03/2021
                                                                                                  - The                    Page
                                                                                                        Virginian-Pilot - The       23 of 23
                                                                                                                              Virginian-Pilot




                                                                   ADVERTISEMENT




   CONNECT




   TRIBUNE PUBLISHING

   Chicago Tribune                                                                 The Baltimore Sun

   New York Daily News                                                             Orlando Sentinel

   Sun Sentinel of Fla.                                                            The Morning Call of Pa.

   Hartford Courant                                                                Daily Press of Va.

   The Daily Meal                                                                  BestReviews



   COMPANY INFO

   Careers                                                                         Contact us

   Place an ad                                                                     Member center

   Classifieds                                                                     FAQ

   Privacy policy                                                                  Terms of service

   TAG disclosure                                                                  Manage Web Notifications

   ePilot                                                                          Local print ads

   About The Virginian-Pilot                                                       Do Not Sell My Personal Information




                                                     Copyright © 2020, The Virginian-Pilot




https://www.pilotonline.com/blogs/article_019e0b98-7877-5e15-bfb7-e1ba260b8920.html                                                             7/7
